DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-8, and 10-16 are pending. 

Examiner Response to Arguments
Applicant's arguments with respect to claims 1, 3-8, and 10-16 have been considered but are moot in view of the new ground(s) of rejection.

Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al (US20190306000), in view of Stamoulis et al (US20100029282).

Regarding claim 1, the cited reference Meng discloses a wireless transmit/receive unit (WTRU) comprising: a memory; and a processor (Fig. 7 discloses a schematic block diagram for an apparatus (first terminal device no or the second terminal device), the  apparatus includes a transceiver 710 and a processor 720 and using storage such as RAM or ROM (¶0157)) configured to: receive information indicating a set of resources associated with accessing a network, wherein the set of resources comprises a first set of time-frequency resources and a second set of time-frequency resources (¶0031 discloses that the fifth indication information may directly indicate, to the first terminal device, that the first physical resource is the multiplexing resource... More specifically, when the first terminal device is an eMBB terminal device, the eMBB terminal device may occupy all the physical resources by default. When receiving the fifth indication information sent by the network device, the eMBB terminal device may determine that the first physical resource is the multiplexing resource, and the remaining physical resources other than the first physical resource are dedicated resources); receive information indicating a multiple access signature (MAS) set (¶0078 discloses that receiving, by the first terminal device no, the second indication information sent by the network device 130, where the second indication information is used to indicate a first MAS set…determining, by the first terminal device no, the first MAS set according to the second indication information, and determining, by the first terminal device no, the first MAS in the first MAS set); select  a MAS from the received information indicating the MAS set (¶0082 discloses that the first terminal device no determines the first MAS in the first MAS set) based on selection of the first set of time-frequency resources or selection of the second set of time-frequency resources (¶0088 discloses that the eMBB terminal device may send the data on the multiplexing resource by using one MAS, and send the data on the dedicated resources by using another MAS. A MAS used to send the data on the multiplexing resource is different from a MAS used to send the data on the dedicated resources); and perform the transmission in the selected set of time-frequency resources using the selected MAS (¶0031 discloses that the eMBB terminal device may send the data on the multiplexing resource by using one MAS, and send the data on the dedicated resources by using another MAS). However, Meng does not explicitly teach wherein the first set of time-frequency resources or the second set of time-frequency resources is selected based on parameters associated with a transmission, the parameters comprising a signal to noise ratio (SNR) and at least one of a reliability or a latency.
In an analogous art Stamoulis teaches wherein the first set of time-frequency resources or the second set of time-frequency resources is selected based on parameters associated with a transmission, the parameters comprising a signal to noise ratio (SNR) and at least one of a reliability or a latency (¶0067 discloses determining optimal resource assignments based on wireless network performance metrics where ¶0055 discloses that the network performance metric data can be derived from analysis of downlink (DL) signals. The DL signal analysis can include signal interference measurements, throughput measurements, latency measurements, signal to noise ratio (SNR) measurements, pathloss estimates). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Stamoulis to reduce interference and enable multiple devices to transmit at the same or similar times.

Regarding claim 5, the combination of Meng and Stamoulis discloses all limitations of claim 1. Meng further discloses wherein configured to select  the MAS comprises the processor being further configured to select  the MAS based on the selected set of time-frequency resources using one or more of traffic types, identifications, indicated beams, RRC connection information, configuration information, and measurements (¶0048 discloses determining, by the first terminal device, the first MAS in the first MAS set includes determining, by the first terminal device, the first MAS based on identification information of 
the first terminal device and a MAS sequence number in the first MAS set where ¶0031 sending data on resources using MAS (¶0031 discloses that the eMBB terminal device may send the data on the multiplexing resource by using one MAS, and send the data on the dedicated resources by using another MAS)).

Regarding claim 8, the claim is drawn to a method performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 12, the claim is drawn to a method performing substantially the same features of the method of claim 5. Therefore the claim is subject to the same rejection as claim 5.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al (US20190306000), in view of Stamoulis et al (US20100029282), in further view of Karaoguz et al (US20120157111).

	Regarding claim 10, the combination of Meng and Stamoulis discloses all limitations of claim 8. However, the combination does not explicitly teach the first set of time-frequency resources is associated with a high level reliability for the transmission and the second set of time-frequency resources is associated with a low level reliability for the transmission.
In an analogous art Karaoguz teaches the first set of time-frequency resources is associated with a high level reliability for the transmission and the second set of time-frequency resources is associated with a low level reliability for the transmission (¶0042 discloses that the first set of MIMO communication resources correspond to relatively high reliability communications, while the second set of MIMO communication resources might 
generally correspond to relatively low reliability communications). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Karaoguz to allow efficient usage of the resource for different payload sizes and reduce base station complexity

Regarding claim 3, the claim is drawn to a wireless transmit/receive unit (WTRU) performing substantially the same features of the method of claim 10. Therefore the claim is subject to the same rejection as claim 10.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al (US20190306000), in view of Stamoulis et al (US20100029282), in further view of Park et al (US20190260417).

Regarding claim 11, the combination of Meng and Stamoulis discloses all limitations of claim 8. However, the combination does not explicitly teach determining a number of layers associated with the transmission; and performing the transmission in the determined set of time-frequency resources using the determined number of layers associated with the transmission.
In an analogous art Park teaches determining a number of layers associated with the transmission; and performing the transmission in the determined set of time-frequency resources using the determined number of layers associated with the transmission (¶0053 discloses that the base station may receive multiple concurrent uplink NOMA transmissions from multiple UEs. ¶0109-¶0110 disclose that the layer identifier may be used to index the codebook to identify a particular spreading sequence includes the set of spreading sequences to be used by the UE. The spreading sequence codebook used by the spreading sequence component 465-a may be designed as a total number of NOMA Layers).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Park where NOMA techniques allow multiple different transmitters to transmit concurrent transmissions and enable access to more system bandwidth for transmitting devices (e.g., a user equipment (UE)), while simultaneously enabling a greater number of users to communicate on a set of time frequency resources (Park, ¶0050).

Regarding claim 4, the claim is drawn to a wireless transmit/receive unit (WTRU) performing substantially the same features of the method of claim 11. Therefore the claim is
subject to the same rejection as claim 11.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al (US20190306000), in view of Stamoulis et al (US20100029282), in further view of of Cao et al (US20170288817).

	Regarding claim 13, the combination of Meng and Stamoulis discloses all limitations of claim 8. However, the combination does not explicitly teach receiving an indication from the network; adjusting the set of time-frequency resources and the MAS associated with the NOMA transmission based on the received indication from the network; and performing a retransmission in the adjusted set of time-frequency resources using the adjusted MAS.
In an analogous art Cao teaches receiving an indication from the network; adjusting the 
set of time-frequency resources and the MAS associated with the NOMA transmission based on the received indication from the network; and performing a retransmission in the adjusted set of time-frequency resources using the adjusted MAS (¶0057-¶0058 discloses that each UE may be assigned the use of a different MA signature. The assignment may change over time. For example, a UE may be assigned a first MA signature, and then at a later time the UE may be assigned another MA signature. The MA signature received and the time-frequency resource used may uniquely identify the UE and a particular UE may be assigned multiple MA signatures, e.g. a first MA signature for initial transmissions and a second MA signature for retransmissions where ¶0045 discloses that the time-frequency resources and MA signatures used for the data transmission may have a predefined mapping relationship, which means that a change of MA signature correspond to change in time-frequency resources).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Cao to use different MA signatures (i.e. first and second MA signature) where a first MA signature may be used for an initial transmission of a packet, and a second MA signature may be used for all retransmissions of that packet when transmission is not successfully decoded (Park, ¶0061 and ¶0072).

	Regarding claim 14, the combination of Meng, Stamoulis, and Cao discloses all limitations of claim 13. Cao further teaches adjusting the MAS comprises adjusting one or more of a set of sequence indices, lengths, seeds, and cyclic phase shifts associated with the MAS (¶0047 discloses that each UE may be assigned the use of a different MA signature where ¶0034 discloses that the MA signature may take different forms).

Regarding claim 6, the claim is drawn to a wireless transmit/receive unit (WTRU) performing substantially the same features of the method of claim 13. Therefore the claim is 
subject to the same rejection as claim 13.

Regarding claim 7, the claim is drawn to a wireless transmit/receive unit (WTRU) 
performing substantially the same features of the method of claim 14. Therefore the claim is subject to the same rejection as claim 14.

Claims 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al (US20190306000), in view of Stamoulis et al (US20100029282), in further view of Ko et al (US20180124756)

Regarding claims 15 and 16, the combination of Meng and Stamoulis discloses all limitations of claim 8. However, the combination does not explicitly teach wherein the set of resources associated with accessing the network comprises non-orthogonal resources.
In an analogous art Ko teaches wherein the set of resources associated with accessing the network comprises non-orthogonal resources (¶0028 discloses that a terminal can transmit uplink data to the base station using a non-orthogonal resource allocated by the base station.¶0062 discloses that the terminal selects an arbitrary non-orthogonal resource in the resource pool (hereinafter referred to as ‘non-
orthogonal resource selection scheme’)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ko where it is advantageous to use the non-orthogonal resource selection scheme rather than the orthogonal resource selection scheme in terms of performance of the communication system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP ~ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462